Exhibit 10.6

 

 

 

 

 

 

 

 

 

 

2018 EQUITY INCENTIVE PLAN

 

VAPOTHERM, INC.

 

FRENCH QUALIFYING SUBPLAN

 

 

 

 

A company incorporated under the laws of Delaware - United States of America

Registered office: 100 Domain Drive, Exeter, NH 03833

 

 

August 31, 2020

 

 

--------------------------------------------------------------------------------

 

 

 

Presentation

 

 

 

 

 

 

 

i. introduction

 

 

ii. applicable laws

 

 

iii.description of plan

 

 

iv.administration of plan

 

 

v.exercise of options (for stock options)

 

 

vi.miscellaneous

 

 

appendix I

 

 

 

 

 




-2-

--------------------------------------------------------------------------------

 



 

i.

 

Introduction

 

 

 

On January 23, 2019, Vapotherm, Inc. (hereafter referred to as “the Company”)
adopted an Equity Incentive Plan (the “Plan”) as a way to attract, retain and
reward key Employees and Directors of, and consultants and advisors to the
Company and its subsidiaries, to incentivize them to generate stockholder value,
to enable them to participate in the growth of the Company and to align their
interests with the interests of the Company’s stockholders.

 

The Plan permits the granting of the following types of Awards or a combination
of them:

 

 

–

Stock Options,

 

–

Share Appreciation Rights,

 

–

Restricted Stock, Unrestricted Stock,

 

–

Stock Units including Restricted Stock Units (RSUs),

 

–

Performance Awards, and

 

–

Awards (other than Awards described above) that are convertible into or
otherwise based on Stock.

 

The Plan is attached as an Appendix I to this Sub Plan. Exhibit A of the Plan
provides that a granted Award can take the form of a Stock Option, i.e., an
option entitling the holder to acquire shares of Stock upon payment of the
exercise price. Section 12 of the Plan provides that “the Administrator may at
any time and from time to time establish one or more sub-plans under the Plan
(for local law compliance purposes or other purposes or administrative reasons
determined by the Administrator) by adopting supplements to the Plan containing,
in each case, (i) such limitations on the Administrator’s discretion under the
Plan and (ii) such additional terms and conditions, as the Administrator deems
necessary or desirable.  Each supplement so established will be deemed to be
part of the Plan but will apply only to Participants within the group to which
the supplement applies (as determined by the Administrator)”.

 

Based on these considerations, the Company’s Board of Directors adopted the
present appendix as a subplan of the Plan, which shall only and exclusively
apply to qualifying Employees and officers who are residents of France.

 

The provisions of this Sub Plan prevail over those of the Plan which may only
apply to the extent they do not contravene the French laws, and especially the
Articles of the French Commercial Code (“code de commerce”, when applicable,
governing the allocation of stock options and the allocation of free shares, to
be complied with for favorable domestic social and tax treatment.

 

-3-

--------------------------------------------------------------------------------

 

Under the Sub Plan, qualifying Employees and officers (i.e. those mentioned as
Beneficiaries in section III of the Sub Plan) will be granted :

 

- Stock Options giving them the possibility to acquire shares of the Company
under the conditions provided by the Sub Plan, or

- RSUs, which correspond to free shares governed by Articles L. 225-197-1 to L.
225-197-6 of the French Commercial Code, the conditions of which the Company and
each Beneficiary (as such term is defined in section III.1 below) undertake to
respect.

 

Definitions: the following terms shall have the meanings ascribed to them in the
Plan and notably its Appendix A: (i) Administrator, (ii) Award, (iii) Board,
(iv) Company, (v) Employee, (vi) Fair Market Value, (vii) Performance Award,
(viii) Plan, (ix) Restricted Stock, (x) Restricted Stock Units, (xi) SAR, (xii)
Stock, (xiii) Stock Option, (xiv) Stock Unit, (xv) Unrestricted Stock.

 

 

ii.

 

Applicable laws

 

 

The Sub Plan has been prepared and shall be interpreted according to the
following French laws and regulations:  

 

 

•

Law n°70-1322 dated 31 December 1970 amended by law n°84-578 dated 9 July 1984 ;

 

 

•

Law n°87-416 dated 17 June 1987 ;

 

 

•

Finance Bill for 1990 n°89-935 dated 29 December 1989,

 

 

•

Amended Finance Bill 1993 n°94-1353 dated 22 June 1993,

 

 

•

Law n°95-116 dated 4 February 1995 ;

 

 

•

Law n°95-1346 dated 30 December 1995 ;

 

 

•

Regulation n°96-50 dated 24 January 1996 ;

 

 

•

Law n°96-1160 dated 27 December 1996 ;

 

 

•

Law n°98-546 dated 2 July 1998 ;

 

 

•

Law n°2001-420 dated 15 May 2001 ;

 

 

•

Law n°2004-1484 dated 30 December 2004 ;

 

 

•

Law n°2006-1770 dated 30 December 2006 ;

 

 

•

Article 74 of Law n°2007-1822 dated 24 December 2007 ;

 

 

•

Law n°2007-1786 dated 19 December 2007 ;

-4-

--------------------------------------------------------------------------------

 

 

 

•

Law n°2008-1258 dated 3 December 2008 ;

 

 

•

Law n° 2012-387 dated 22 March 2012 ;

 

 

•

Law n°2012-1509 dated 29 December 2012 ;

 

 

•

Ordinance n°2013-544 dated 27 June 2013 ;

 

 

•

Law n°2014-384 dated 29 March 2014 ;

 

 

•

Law n°2015-990 dated 6 August 2015 ;

 

 

•

Finance Bill for 2017 n°2016-1917 dated 29 December 2016 ;

 

 

•

Finance Bill for 2018 n°2017-1837 dated 30 December 2017 ;

 

 

•

Law n°2019-486 dated 22 May 2019 ;

 

 

•

Law n°2019-744 dated 19 July 2019 ;

 

 

•

Ordinance n°2019-1234 dated 27 November 2019.

 

As well as any other laws or regulations that may become applicable.

 

Following the requirements resulting from the above-mentioned applicable laws,
the Company’s Board of Directors adopted this Sub Plan authorizing the granting
of a certain number of Stock Options or RSUs to Beneficiaries (as such term is
defined in section III.1 below) giving them the right to acquire Shares of the
Company (and/or to subscribe Shares to be issued by the Company). This
authorization has been given until December 31, 2024.

 

 

iii.

 

description of plan

 

 

III.1Beneficiaries

 

Stock Options under the Sub Plan shall be granted only to Employees or officers
who are Employees selected, at its discretion, by the Administrator who, at the
time of such grant, have the legal status of Employee and do not individually
hold more than 10% of the Company’s share capital (“Beneficiaries”).

 

III.2Conditions for grant

 

The Stock Options and RSUs under the Sub Plan will be granted to Beneficiaries
by the Administrator following authorization given by the Company’s Board of
Directors.

 

-5-

--------------------------------------------------------------------------------

 

The Stock Options give Employees and officers the right to subscribe to or buy
Shares in the Company, subject to the terms and conditions set forth in the
Company’s Non-Qualified Stock Option Agreement and under the conditions set
forth below.

The RSUs give the Beneficiaries the conditional right to receive, without
payment and pursuant to and subject to the terms and conditions set forth in the
Company’s Restricted Stock Unit Award Agreement, to receive, without payment,
shares of the Company, under the conditions set forth below and in the
Restricted Stock Unit Award Agreement.

III.3Stock subject to the Plan

 

The maximum aggregate number of Company’s Shares which may be issued for all
Stock Options and all RSUs granted under the Sub Plan is 150,000 Shares.  

 

In any case :

 

- the total number of Stock Options granted to Beneficiaries under this Sub Plan
and any future stock option plan cannot give right to subscribe to Company’s
Shares in excess of 1/3rd of the Company’s share capital.

 

- the total number of RSUs granted to Beneficiaries under this Sub Plan cannot
give right to hold Company’s Shares in excess of 10% of the Company’s total
share capital nor have for effect of granting to any Beneficiary more than 10%
of the Company’s share capital.

 

III.4Option exercise price (for Stock Options)

 

The exercise price per share for the Company’s shares to be issued or purchased
pursuant to exercise of a Stock Option shall be the Fair Market Value per share
at the date of the option grant.

 

III.5Exercise of Stock Options and term of options

 

Stock Options shall vest and become exercisable by a Beneficiary following the
provisions of section 6 (a) (4) of the Plan and those of the Non-Qualified Stock
Option Agreement, subject to the following restrictions:

 

 

a)

If the event of the death of a Beneficiary during the term of his/her Stock
Options (i.e., during employment), then, according to provisions of article L
225-183 of French Commercial Code, the Stock Options may be exercised by his/her
estate at any time within a one-year period following the date of the death but
only to the extent the right to exercise the Options had vested at the date of
the death and exercise takes place during the original term of the Stock
Options.

 

 

b)

A Beneficiary may exercise his/her Stock Options only if he still has the status
of an Employee at the time of such exercise. As a result, unvested options
terminate on a Beneficiary’s termination

-6-

--------------------------------------------------------------------------------

 

 

of employment for any reason and options that are not exercised during the time
periods provided below will automatically terminate at the end of the term.

 

This which implies the following considering the French rules applicable to
employment termination and retirement:

 

 

-

In case of voluntary termination of employment by the Employee, said Employee
may not exercise his/her vested Stock Options if the exercise date takes place
more than 3 months following the delivery to his/her employer of his/her letter
notifying his/her decision to leave his/her employment;

 

 

-

In case of retirement, the Employee will lose his/her rights to exercise his/her
vested Stock Options 3 months after the day his/her professional activity
stops.  

 

 

-

In case of termination of employment by the employer, the Employee’s rights to
exercise his/her vested Stock Options will be maintained  during a 3-month
period following the last day of work during the notice period (whether worked
or not); the Employee will lose any such rights after that date.

 

III.6Allocation of RSUs

 

RSUs shall vest and become validly allocated to a Beneficiary following the
provisions of section 6 (a) (4) of the Plan and those of the Restricted Stock
Unit Award Agreement, subject to the following restrictions:

 

 

a)

Notwithstanding any contrary agreement, the vesting period of the RSUs granted
shall not last less than one (1) year, as determined by the Board of Directors
in compliance with the minimum duration determined by the shareholders of the
Company. If the duration of the vesting period is inferior to two (2) years, the
Beneficiaries shall also respect a holding period (hereafter the “Holding
Period”) during which the Shares of the Company allocated in accordance with the
Restricted Stock Unit Agreement shall not be transferred. The total duration of
the vesting period and of the Holding Period together shall not be less than two
(2 years).

 

It is specified that the Beneficiaries shall not be the legal owners of the
Shares of the Company allocated under the RSU agreement until the end of the
vesting period and can not be entitled before that date to the legal quality of
shareholder of the Company nor to the rights attached to this quality.

 

In any case, the Shares of the Company allocated under any RSU agreement to a
Beneficiary shall not be transferred, after the end of the Holding Period,
within thirty (30) days preceding the announcement of the disclosing of an
intermediate financial report of the Company or preceding the date on which the
Company’s annual financial report is made public.

 

-7-

--------------------------------------------------------------------------------

 

In accordance with Article L. 225-197-1 of the French Commercial Code, these
Shares shall not be transferred by any Beneficiary who has knowledge of any
“privileged information” as defined by the regulation (EU) n°596/2014, which has
not been made public.

 

 

b)

In the event of the death of a Beneficiary during the vesting period, according
to provisions of article L 225-197-3 of the French Commercial Code, his/her
estate may at any time within a six-month period following the date of the
death, ask for the allocation of the free Shares of the Company which would have
been allocated in accordance with the RSU agreement, subject to any applicable
condition.

 

 

c)

In case of restructuring operations intervening during the vesting period
(exchange of shares without cash balance following a merger or demerger), the
requirements set by Article L.225-197-1 of the French Commercial Code remain
applicable.

 

 

d)

RSUs allocated to executives of the Company as listed in Article L.225-97-1 of
the French Commercial Code (members of the Board of Directors or of a
supervisory board, chief executive officer or deputy chief executive officer of
the Company), must be held by the concerned Beneficiaries up to the end of their
functions.

 

III.7Adjustments upon changes in capital  (for Stock Options)

 

The number of Shares available to be acquired through a particular Stock Option
grant issued under the Sub Plan as well as the exercise price of such Shares
shall be definitely set upon the date of such Option grant.

 

However, applicable laws and notably section L 225-181 of the French Commercial
Code provide for adjustment provisions in cases where operations on share
capital affecting the number of Shares, such as capital increases by
incorporation of reserves, capital decrease, issuance of preference shares.
Similar provisions are provided in section 7 of the Plan.

 

In these situations, the Company shall make the necessary adjustments as
provided by section L. 225-181 and L. 228-99 of the Commercial Code consistent
with the terms of the Plan. These adjustments may be provided through price
adjustment or adjustment in the number of Stock Options.

 

They may not take the form of substitutions (cash payment or alternative
consideration) as mentioned in the Plan.

 

In order to make such adjustments, the Administrator may temporarily suspend all
exercise rights under the Plan for a maximum of a 1-month period. The
Beneficiaries will then be informed in writing.

 

 

-8-

--------------------------------------------------------------------------------

 

III.8Non-transferability of stock options and RSUs

 

The Stock Options and RSUs under the Sub Plan giving right to acquire or being
allocated Shares of the Company may not be sold, transferred or disposed of in
any manner except in the case of death of a Beneficiary as provided in sections
III.5 and III.6 above.

 

III.9 Notice of grant

 

Each Beneficiary will receive an individual notice of grant from the Company’s
Board of Directors/ or Administrator designating:

 

 

-

The number of Shares to be subscribed or purchased by him through exercise of
his/her Stock Options in accordance with the Stock Option agreement or the
number of Shares of the Company allocated in accordance with the RSU agreement;

 

-

The exercise price per share for the Company’s Shares to be issued or purchased
pursuant to the exercise of a Stock Option; and

 

-

The period of time during which the Stock Options may be exercised.  

 

A copy of the Sub Plan prepared by the Administrator following the authorization
given by the Company’s Board of Directors shall be delivered to each
Beneficiary.

 

 

iv.

 

Administration of plan

 

 

The Plan will be administered by the Administrator.

 

With respect to the Administrator’s authority, as described in section 3 of the
Plan, to determine the exercise price or purchase price, if any, applicable to
any Award, to determine, modify or waive the terms and conditions of any Award,
to determine the form of settlement of Awards and to prescribe forms, rules and
procedures relating to the Plan and Awards, such authority shall be subject to
the express provisions and limitations of the Sub Plan in accordance to the
relevant articles of the French Commercial Code. Moreover, any Administrator’s
decision taken pursuant to these provisions shall be applicable only if such
decision is in favor of the Beneficiaries.

 

The Administrator will provide the Beneficiaries with any documents required in
order to exercise their Stock Options and transfer the acquired Shares, whenever
necessary.  

-9-

--------------------------------------------------------------------------------

 

 

 

v.

 

Exercise of options (for stock options)

 

 

V.1Conditions for exercise

 

A Beneficiary may exercise his/her Stock Options only if he is an Employee at
the date of such exercise. As a consequence, no exercise may take place in case
the employment is interrupted or terminated.

 

Stock Options may be exercised in one or several times.  

 

Each Stock Option shall give the right to subscribe to or to purchase one Share
of the Company.

 

V.2Procedure for exercise

 

A Stock Option shall be deemed to be exercised when the following documents have
been sent to the Company:

 

 

-

A written notice of exercise sent by registered letter with acknowledgment of
receipt, indicating the number of Stock Options exercised;

 

 

-

Full payment of the exercise price, either by check to the Company’s order or by
bank transfer to the Company’s benefit or as otherwise directed by the Company.
These methods of payment are the only ones acceptable under the Sub Plan.

 

In case new Shares are issued as a result of the exercise, the Company will
deliver a subscription certificate to the Beneficiary.

 

The date indicated on the notice of exercise shall be the date of exercise of
the Stock Option.

 

 

vI.

 

Miscellaneous

 

 

 

The Sub Plan shall have duration of ten (10) years.

 

Any amendment to the Plan shall be in writing and handed to the Beneficiaries or
sent to the address they notified to the Company or, in the absence of such
address, to their last domicile known by the Company.

 




-10-

--------------------------------------------------------------------------------

 



Appendix I

2018 EQUITY INCENTIVE PLAN

 

 

 

 

 




-11-

--------------------------------------------------------------------------------

 

Vapotherm, Inc.

2018 Equity Incentive Plan

1.Defined Terms

Exhibit A, which is incorporated by reference, defines certain terms used in the
Plan and sets forth operational rules related to those terms.

2.Purpose

The Plan is intended to advance the interests of the Company by providing for
the grant to Participants of Stock and Stock-based Awards.  The purposes of the
Plan are to attract, retain, and reward key Employees and Directors of, and
consultants and advisors to, the Company and its subsidiaries, to incentivize
them to generate stockholder value, to enable them to participate in the growth
of the Company and to align their interests with the interests of the Company’s
stockholders.

3.Administration

The Plan will be administered by the Administrator.  The Administrator has
discretionary authority, subject only to the express provisions of the Plan, to
administer and interpret the Plan and any Awards; to determine eligibility for
and grant Awards; to determine the exercise price, base value from which
appreciation is measured, or purchase price, if any, applicable to any Award; to
determine, modify or waive the terms and conditions of any Award; to determine
the form of settlement of Awards (whether in cash, shares of Stock, other
Awards, or other property); to prescribe forms, rules and procedures relating to
the Plan and Awards; and to otherwise do all things necessary or desirable to
carry out the purposes of the Plan and any Awards.  Determinations of the
Administrator made with respect to the Plan or any Award are conclusive and bind
all persons.

4.Limits on Awards Under the Plan

(a)Number of Shares.  Subject to adjustment as provided in Section 7(b), the
number of shares of Stock that may be issued in satisfaction of Awards under the
Plan is 998,900 shares of Stock (the “Initial Share Pool”).  The Initial Share
Pool will automatically increase (i) by the number of shares of Stock underlying
awards under the Prior Plan (which will not exceed 769,419 shares) that on or
after the Date of Adoption expire or are terminated, surrendered or cancelled
without the delivery of shares of Stock, are forfeited to, or repurchased by,
the Company, or otherwise become available again for grant under the Prior Plan,
in each case, in accordance with its terms and (ii) on January 1st of each year
from 2019 until 2028, by the lesser of (A) four percent (4%) of the number of
shares of Stock outstanding as of the close of business on the immediately
preceding December 31st and (B) the number of shares of Stock determined by the
Board on or prior to such date for such year (the Initial Share Pool, as it may
be so increased, the “Share Pool”).  Up to 166,500 of the shares of Stock from
the Share Pool may be issued in satisfaction of ISOs, but nothing in this
Section 4(a) will be construed as requiring that any, or any fixed number of,
ISOs be granted under the Plan.  For purposes of this Section 4(a), shares of
Stock will not be treated as issued under the Plan, and will not reduce the

-12-

--------------------------------------------------------------------------------

 

Share Pool, unless and until, and to the extent, the shares are actually issued
to a Participant.  Without limiting the generality of the foregoing, shares of
Stock withheld by the Company in payment of the exercise price or purchase price
of an Award or in satisfaction of tax withholding requirements with respect to
an Award and shares of Stock underlying any portion of an Award that is settled
or that expires, becomes unexercisable, terminates or is forfeited to or
repurchased by the Company, in each case, without the issuance (or retention (in
the case of Restricted Stock)) of Stock, will not be treated as issued in
satisfaction of Awards under the Plan and will not reduce the Share Pool.  The
limits set forth in this Section 4(a) will be construed to comply with the
applicable requirements of Section 422.  

(b)Substitute Awards.  The Administrator may grant Substitute Awards under the
Plan.  To the extent consistent with the requirements of Section 422 and the
regulations thereunder and other applicable legal requirements (including
applicable stock exchange requirements), shares of Stock issued in respect of
Substitute Awards will be in addition to and will not reduce the Share Pool,
but, notwithstanding anything in Section 4(a) to the contrary, if any Substitute
Award is settled in cash or expires, becomes unexercisable, terminates or is
forfeited to or repurchased by the Company, in each case, without the issuance
(or retention (in the case of restricted stock)) of Stock, the shares of Stock
previously subject to such Award will not increase the Share Pool or otherwise
be available for future issuance under the Plan.  The Administrator will
determine the extent to which the terms and conditions of the Plan apply to
Substitute Awards, if at all; provided that Substitute Awards will not be
subject to, and will not count against, the individual limits described in
Section 4(d).

(c)Type of Shares.  The shares of Stock issued under the Plan may be shares of
authorized but unissued Stock, treasury Stock, or Stock acquired in an
open-market transaction.  No fractional shares of Stock will be issued under the
Plan.

(d)Limits on Director Compensation.  The aggregate value of all compensation
granted or paid to any Director with respect to any calendar year, including
Awards granted under the Plan and cash fees or other compensation paid by the
Company to such Director outside of the Plan, in each case, for his or her
services as a Director during such calendar year, may not exceed $500,000 in the
aggregate, calculating the value of any Awards based on the grant date fair
value in accordance with the Accounting Rules and assuming maximum payout
levels.

5.Eligibility and Participation

The Administrator will select Participants from among key Employees and
Directors of, and consultants and advisors to, the Company and its
subsidiaries.  Eligibility for ISOs is limited to employees of the Company or of
a “parent corporation” or “subsidiary corporation” of the Company as those terms
are defined in Section 424 of the Code.  Eligibility for NSOs and SARs is
limited to individuals who are providing direct services on the date of grant of
the Award to the Company or to a subsidiary of the Company that would be
described in the first sentence of Section 1.409A-1(b)(5)(iii)(E) of the
Treasury Regulations.

-13-

--------------------------------------------------------------------------------

 

6.Rules Applicable to Awards

(a)All Awards.

(1)Award Provisions.  The Administrator will determine the terms and conditions
of all Awards, subject to the limitations provided herein.  By accepting (or,
under such rules as the Administrator may prescribe, being deemed to have
accepted) an Award, the Participant will be deemed to have agreed to the terms
and conditions of the Award and the Plan.  Notwithstanding any provision of the
Plan to the contrary, Substitute Awards may contain terms and conditions that
are inconsistent with the terms and conditions specified herein, as determined
by the Administrator.

(2)Term of Plan.  No Awards may be made after ten years from the Date of
Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.

(3)Transferability.  Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the third sentence of this Section
6(a)(3), other Awards may be transferred other than by will or by the laws of
descent and distribution.  During a Participant’s lifetime, ISOs and, except as
the Administrator otherwise expressly provides in accordance with the third
sentence of this Section 6(a)(3), SARs and NSOs may be exercised only by the
Participant.  The Administrator may permit the transfer of Awards other than
ISOs, subject to applicable securities and other laws and such terms and
conditions as the Administrator may determine.

(4)Vesting; Exercisability. The Administrator will determine the time or times
at which an Award vests or becomes exercisable and the terms and conditions on
which a Stock Option or SAR remains exercisable.  Without limiting the
foregoing, the Administrator may at any time accelerate the vesting and/or
exercisability of an Award (or any portion thereof), regardless of any adverse
or potentially adverse tax or other consequences resulting from such
acceleration.  Unless the Administrator expressly provides otherwise, however,
the following rules will apply if a Participant’s Employment ceases:

(A)Except as provided in (B) and (C) below, immediately upon the cessation of
the Participant’s Employment each Stock Option and SAR (or portion thereof) that
is then held by the Participant or by the Participant’s permitted transferees,
if any, will cease to be exercisable and will terminate, and each other Award
that is then held by the Participant or by the Participant’s permitted
transferees, if any, to the extent not then vested, will be forfeited.

(B)Subject to (C) and (D) below, each vested and unexercised Stock Option and
SAR (or portion thereof) held by the Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment, to the extent then exercisable, will remain exercisable for the
lesser of (i) a period of three months following such cessation of Employment or
(ii) the period ending on the latest

-14-

--------------------------------------------------------------------------------

 

date on which such Stock Option or SAR could have been exercised without regard
to this Section 6(a)(4), and will thereupon immediately terminate.

(C)Subject to (D) below, each vested and unexercised Stock Option and SAR (or
portion thereof) held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment due to his or her death or by the Company as a result of his or her
Disability, to the extent then exercisable, will remain exercisable for the
lesser of (i) the one-year period ending on the first anniversary of the
Participant’s death or the date on which the Participant’s Employment is
terminated as a result of his or her Disability or (ii) the period ending on the
latest date on which such Stock Option or SAR could have been exercised without
regard to this Section 6(a)(4), and will thereupon immediately terminate.

(D)All Awards (whether or not vested or exercisable) held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation of Employment if the termination is for Cause or occurs in
circumstances that in the determination of the Administrator would have
constituted grounds for the Participant’s Employment to be terminated for Cause
(in each case, without regard to the lapsing of any required notice or cure
periods in connection therewith).

(5)Recovery of Compensation.  The Administrator may provide in any case that any
outstanding Award (whether or not vested or exercisable), the proceeds from the
exercise or disposition of any Award or Stock acquired under any Award, and any
other amounts received in respect of any Award or Stock acquired under any Award
will be subject to forfeiture and disgorgement to the Company, with interest and
other related earnings, (i) if the Participant to whom the Award was granted is
not in compliance with any provision of the Plan or any applicable Award, any
non-competition, non-solicitation, no-hire, non-disparagement, confidentiality,
invention assignment, or other restrictive covenant by which he or she is bound,
or any policy of the Company or any of its subsidiaries that is applicable to
the Participant and that provides for forfeiture, disgorgement or clawback with
respect to incentive compensation that includes Awards under the Plan; or (ii)
to the extent required by law or applicable stock exchange listing standards,
including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended.  Each Participant, by accepting or being deemed to have
accepted an Award under the Plan, agrees (or will be deemed to have agreed) to
cooperate fully with the Administrator, and to cause any and all permitted
transferees of the Participant to cooperate fully with the Administrator, to
effectuate any forfeiture or disgorgement described in this Section
6(a)(5).  Neither the Administrator nor the Company nor any other person, other
than the Participant and his or her permitted transferees, if any, will be
responsible for any adverse tax or other consequences to a Participant or his or
her permitted transferees, if any, that may arise in connection with this
Section 6(a)(5).

(6)Taxes.  The issuance, delivery, vesting, and retention of Stock, cash or
other property under an Award are conditioned upon the full satisfaction by the
Participant of all tax and other withholding requirements with respect to the
Award.  The Administrator will prescribe such rules for the withholding of taxes
and other amounts with respect to any Award as

-15-

--------------------------------------------------------------------------------

 

it deems necessary.  The Administrator may hold back shares of Stock from an
Award or permit a Participant to tender previously-owned shares of Stock in
satisfaction of tax or other withholding requirements (but not in excess of the
maximum withholding amount consistent with the Award being subject to equity
accounting treatment under the Accounting Rules).  Any amounts withheld pursuant
to this Section 6(a)(6) will be treated as though such payment had been made
directly to the Participant.

(7)Dividend Equivalents.  The Administrator may provide for the payment of
amounts, on such terms and subject to conditions established by the
Administrator, in lieu of cash dividends or other cash distributions with
respect to Stock subject to an Award, whether or not the holder of such Award is
otherwise entitled to share in the actual dividend or distribution in respect of
such Award.  Subject to Section 6(a)(10), any entitlement to dividend
equivalents or similar entitlements will be established and administered either
consistent with an exemption from, or in compliance with, the applicable
requirements of Section 409A.  Dividends and dividend equivalent amounts payable
in respect of Awards that are subject to restrictions may be subject to such
limitations or restrictions as the Administrator may impose.

(8)Rights Limited.  Nothing in the Plan or any Award will be construed as giving
any person the right to be granted an Award or to continued employment or
service with the Company or any of its subsidiaries, or any rights as a
stockholder except as to shares of Stock actually issued under the Plan.  The
loss of existing or potential profit in any Award will not constitute an element
of damages in the event of a termination of a Participant’s Employment for any
reason, even if the termination is in violation of an obligation of the Company
or any of its subsidiaries to the Participant.

(9)Coordination with Other Plans. Awards under the Plan may be granted in tandem
with, or in satisfaction of or substitution for, other Awards under the Plan or
awards made under other compensatory plans or programs of the Company or any of
its subsidiaries.  For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
any of its subsidiaries may be settled in shares of Stock (including, without
limitation, Unrestricted Stock) under the Plan if the Administrator so
determines, in which case the shares will be treated as issued under the Plan
(and will reduce the Share Pool in accordance with the rules set forth in
Section 4).  

(10)Section 409A.  

(A)Without limiting the generality of Section 11(b), each Award will contain
such terms as the Administrator determines and will be construed and
administered such that the Award either qualifies for an exemption from the
requirements of Section 409A or satisfies such requirements.  

(B)If a Participant is determined on the date of the Participant’s termination
of Employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then, with regard to any payment that is
considered nonqualified deferred compensation under Section 409A, to the extent
applicable, payable on account of a “separation from service”, such payment will
be made

-16-

--------------------------------------------------------------------------------

 

or provided on the date that is the earlier of (i) the first business day
following the expiration of the six-month period measured from the date of such
“separation from service” and (ii) the date of the Participant’s death (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 6(a)(10)(B) (whether they would have otherwise been
payable in a single lump sum or in installments in the absence of such delay)
will be paid on the first business day following the expiration of the Delay
Period in a lump sum and any remaining payments due under the Award will be paid
in accordance with the normal payment dates specified for them in the applicable
Award agreement.

(C)With regard to any payment considered to be nonqualified deferred
compensation under Section 409A, to the extent applicable, that is payable upon
a change in control of the Company or other similar event, to the extent
required to avoid the imposition of any additional tax, interest, or penalty
under Section 409A, no amount will be payable unless such change in control
constitutes a “change in control event” within the meaning of Section
1.409A-3(i)(5) of the Treasury Regulations.

(D)For purposes of Section 409A, each payment made under the Plan will be
treated as a separate payment.  

(b)Stock Options and SARs.

(1)Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, no Stock Option or SAR will be considered to have been exercised
until the Administrator receives a notice of exercise in a form acceptable to
the Administrator that is signed by the appropriate person and accompanied by
any payment required under the Award.  Any attempt to exercise a Stock Option or
SAR by any person other than the Participant will not be given effect unless the
Administrator has received such evidence as it may require that the person
exercising the Award has the right to do so.

(2)Exercise Price.  The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise must be no less
than 100% (in the case of an ISO granted to a 10-percent stockholder within the
meaning of Section 422(b)(6) of the Code, 110%) of the Fair Market Value of a
share of Stock, determined as of the date of grant, or such higher amount as the
Administrator may determine in connection with the grant.  

(3)Payment of Exercise Price.  Where the exercise of an Award (or portion
thereof) is to be accompanied by a payment, payment of the exercise price must
be made by cash or check acceptable to the Administrator or, if so permitted by
the Administrator and if legally permissible, (i) through the delivery of
previously acquired unrestricted shares of Stock, or the withholding of
unrestricted shares of Stock otherwise issuable upon exercise, in either case,
that have a Fair Market Value equal to the exercise price; (ii) through a
broker-assisted exercise program acceptable to the Administrator; (iii) by other
means acceptable to the Administrator; or (iv) by any combination of the
foregoing permissible forms of payment.  The delivery of previously acquired
shares in payment of the exercise price under clause (i) above may be

-17-

--------------------------------------------------------------------------------

 

accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.

(4)Maximum Term.  The maximum term of Stock Options and SARs must not exceed 10
years from the date of grant (or five years from the date of grant in the case
of an ISO granted to a 10-percent stockholder described in Section 6(b)(2)).

(5)Repricing.  Except in connection with a corporate transaction involving the
Company (which term includes, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split up, spin-off, combination or exchange of shares) or as
otherwise contemplated by Section 7 below, The Company may not, without
obtaining stockholder approval, (i) amend the terms of outstanding Stock Options
or SARs to reduce the exercise price or base value of such Stock Options or
SARs; (ii) cancel outstanding Stock Options or SARs in exchange for Stock
Options or SARs with an exercise price or base value that is less than the
exercise price or base value of the original Stock Options or SARs; or (iii)
cancel outstanding Stock Options or SARs that have an exercise price or base
value greater than the Fair Market Value of a share of Stock on the date of such
cancellation in exchange for cash or other consideration.

7.Effect of Certain Transactions

(a)Covered Transactions.  Except as otherwise expressly provided in an Award
agreement or by the Administrator, the following provisions will apply in the
event of a Covered Transaction:

(1)Assumption or Substitution.  If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for (i) the
assumption or continuation of some or all outstanding Awards or any portion
thereof or (ii) the grant of new awards in substitution therefor by the acquiror
or survivor or an affiliate of the acquiror or survivor.

(2)Cash-Out of Awards. Subject to Section 7(a)(5), the Administrator may provide
for payment (a “cash-out”), with respect to some or all Awards or any portion
thereof (including only the vested portion thereof), equal in the case of each
applicable Award or portion thereof to the excess, if any, of (i) the Fair
Market Value of a share of Stock multiplied by the number of shares of Stock
subject to the Award or such portion, minus (ii) the aggregate exercise or
purchase price, if any, of such Award or portion (or, in the case of a SAR, the
aggregate base value above which appreciation is measured), in each case, on
such payment and other terms and subject to such conditions (which need not be
the same as the terms and conditions applicable to holders of Stock generally )
as the Administrator determines, including that any amounts paid in respect of
such Award in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate.  For the avoidance of doubt, if the per share exercise or purchase
price (or base value) of an Award or portion thereof is equal to or greater than
the Fair Market Value of one share of Stock, such Award or portion may be
cancelled with no payment due hereunder or otherwise in respect thereof.  

-18-

--------------------------------------------------------------------------------

 

(3)Acceleration of Certain Awards. Subject to Section 7(a)(5), the Administrator
may provide that any Award requiring exercise will become exercisable, in full
or in part, and/or that the issuance of any shares of Stock remaining issuable
under any outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated,
in full or in part, in each case, on a basis that gives the holder of the Award
a reasonable opportunity, as determined by the Administrator, following the
exercise of the Award or the issuance of the shares, as the case may be, to
participate as a stockholder in the Covered Transaction.

(4)Termination of Awards upon Consummation of Covered Transaction.  Except as
the Administrator may otherwise determine, each Award will automatically
terminate (and in the case of outstanding shares of Restricted Stock, will
automatically be forfeited) immediately upon the consummation of the Covered
Transaction, other than (i) any Award that is assumed, continued or substituted
for pursuant to Section 7(a)(1) and (ii) any Award that by its terms, or as a
result of action taken by the Administrator, continues following the Covered
Transaction.

(5)Additional Limitations.  Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) with respect to an
Award may, in the discretion of the Administrator, contain such limitations or
restrictions, if any, as the Administrator deems appropriate, including to
reflect any performance or other vesting conditions to which the Award was
subject and that did not lapse (and were not satisfied) in connection with the
Covered Transaction.  For purposes of the immediately preceding sentence, a
cash-out under Section 7(a)(2) or an acceleration under Section 7(a)(3) will
not, in and of itself, be treated as the lapsing (or satisfaction) of a
performance or other vesting condition.  In the case of Restricted Stock that
does not vest and is not forfeited in connection with the Covered Transaction,
the Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.

(6)Uniform Treatment.  For the avoidance of doubt, the Administrator need not
treat Participants or Awards (or portions thereof) in a uniform matter, and may
treat different Participants and/or Awards differently, in connection with a
Covered Transaction.

(b)Changes in and Distributions with Respect to Stock.

(1)Basic Adjustment Provisions.  In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure that constitutes an equity
restructuring within the meaning of the Accounting Rules, the Administrator will
make appropriate adjustments to the maximum number of shares of Stock specified
in Section 4(a) that may be issued under the Plan, the number and kind of shares
of stock or securities underlying Awards then outstanding or subsequently
granted, any exercise or purchase prices (or base values) relating to Awards and
any other provision of Awards affected by such change.

-19-

--------------------------------------------------------------------------------

 

(2)Certain Other Adjustments.  The Administrator may also make adjustments of
the type described in Section 7(b)(1) to take into account distributions to
stockholders other than those provided for in Section 7(a) and 7(b)(1), or any
other event, if the Administrator determines that adjustments are appropriate to
avoid distortion in the operation of the Plan or any Award.

(3)Continuing Application of Plan Terms.  References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

8.Legal Conditions on the Issuance of Stock

The Company will not be obligated to issue any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously issued under
the Plan until:  (i) the Company is satisfied that all legal matters in
connection with the issuance of such shares have been addressed and resolved;
(ii) if the outstanding Stock is at the time of issuance listed on any stock
exchange or national market system, the shares to be issued have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and (iii) all conditions of the Award have been satisfied or
waived.  The Company may require, as a condition to the exercise of an Award or
the issuance of shares of Stock under an Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of the Securities Act of 1933, as amended, or any applicable state or
non-U.S. securities law.  Any Stock issued under the Plan will be evidenced in
such manner as the Administrator determines appropriate, including book-entry
registration or delivery of stock certificates.  In the event that the
Administrator determines that stock certificates will be issued in connection
with Stock issued under the Plan, the Administrator may require that such
certificates bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock, and the Company may hold the certificates pending the
lapse of the applicable restrictions.

9.Amendment and Termination

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by applicable law, and
may at any time terminate the Plan as to any future grants of Awards; provided
that, except as otherwise expressly provided in the Plan or the applicable
Award, the Administrator may not, without the Participant’s consent, alter the
terms of an Award so as to materially and adversely affect the Participant’s
rights under the Award, unless the Administrator expressly reserved the right to
do in the Plan or at the time the applicable Award was granted.   Any amendments
to the Plan will be conditioned upon stockholder approval only to the extent, if
any, such approval is required by applicable law (including the Code) or stock
exchange requirements, as determined by the Administrator.  For the avoidance of
doubt, no adjustment to any Award pursuant to the terms of Section 7 will be
treated as an amendment requiring a Participant’s consent.

-20-

--------------------------------------------------------------------------------

 

10.Other Compensation Arrangements

The existence of the Plan or the grant of any Award will not affect the right of
the Company or any of its subsidiaries to grant any person bonuses or other
compensation in addition to Awards under the Plan.

11.Miscellaneous

(a)Waiver of Jury Trial.  By accepting or being deemed to have accepted an Award
under the Plan, each Participant waives (or will be deemed to have waived), to
the maximum extent permitted under applicable law, any right to a trial by jury
in any action, proceeding or counterclaim concerning any rights under the Plan
or any Award, or under any amendment, waiver, consent, instrument, document or
other agreement delivered or which in the future may be delivered in connection
therewith, and agrees (or will be deemed to have agreed) that any such action,
proceedings or counterclaim will be tried before a court and not before a
jury.  By accepting or being deemed to have accepted an Award under the Plan,
each Participant certifies that no officer, representative, or attorney of the
Company has represented, expressly or otherwise, that the Company would not, in
the event of any action, proceeding, or counterclaim, seek to enforce the
foregoing waivers.  Notwithstanding anything to the contrary in the Plan,
nothing herein is to be construed as limiting the ability of the Company and a
Participant to agree to submit any dispute arising under the terms of the Plan
or any Award to binding arbitration or as limiting the ability of the Company to
require any individual to agree to submit such disputes to binding arbitration
as a condition of receiving an Award hereunder.

(b)Limitation of Liability.  Notwithstanding anything to the contrary in the
Plan or any Award, neither the Company, nor any of its subsidiaries, nor the
Administrator, nor any person acting on behalf of the Company, any of its
subsidiaries, or the Administrator, will be liable to any Participant, to any
permitted transferee, to the estate or beneficiary of any Participant or any
permitted transferee, or to any other person by reason of any acceleration of
income, any additional tax, or any penalty, interest or other liability asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A, by reason of Section 4999 of the Code, or otherwise asserted
with respect to any Award.

(c)Unfunded Plan.  The Company’s obligations under the Plan are unfunded, and no
Participant will have any right to specific assets of the Company in respect of
any Award.  Participants will be general unsecured creditors of the Company with
respect to any amounts due or payable under the Plan.

(d)Section 162(m).  To the extent applicable, Awards granted pursuant to the
Plan are intended to be eligible for exemption from the limitations of Section
162(m) of the Code by reason of the post-initial public offering transition
relief set forth in Section 1.162-27(f) of the Treasury Regulations.  

-21-

--------------------------------------------------------------------------------

 

12.Establishment of Sub-Plans

The Administrator may at any time and from time to time establish one or more
sub-plans under the Plan (for local law compliance purposes or other purposes or
administrative reasons determined by the Administrator) by adopting supplements
to the Plan containing, in each case, (i) such limitations on the
Administrator’s discretion under the Plan and (ii) such additional terms and
conditions, as the Administrator deems necessary or desirable.  Each supplement
so established will be deemed to be part of the Plan but will apply only to
Participants within the group to which the supplement applies (as determined by
the Administrator).

13.Governing Law

(a)Certain Requirements of Corporate Law.  Awards and shares of Stock will be
granted, issued and administered consistent with the requirements of applicable
Delaware law relating to the issuance of stock and the consideration to be
received therefor, and with the applicable requirements of the stock exchanges
or other trading systems on which the Stock is listed or entered for trading, in
each case, as determined by the Administrator.

(b)Other Matters.  Except as otherwise provided by the express terms of an Award
agreement, under a sub-plan described in Section 12 or as provided in Section
13(a), the domestic substantive laws of the State of New Hampshire govern the
provisions of the Plan and of Awards under the Plan and all claims or disputes
arising out of or based upon the Plan or any Award under the Plan or relating to
the subject matter hereof or thereof, without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

(c)Jurisdiction.  By accepting (or being deemed to have accepted) an Award, each
Participant agrees or will be deemed to have agreed to (i) submit irrevocably
and unconditionally to the jurisdiction of the federal and state courts located
within the geographic boundaries of the United States District Court for the
District of New Hampshire for the purpose of any suit, action or other
proceeding arising out of or based upon the Plan or any Award; (ii) not commence
any suit, action or other proceeding arising out of or based upon the Plan or
any Award, except in the federal and state courts located within the geographic
boundaries of the United States District Court for the District of New
Hampshire; and (iii) waive, and not assert, by way of motion as a defense or
otherwise, in any such suit, action or proceeding, any claim that he or she is
not subject personally to the jurisdiction of the above-named courts that his or
her property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that the Plan or any Award or the
subject matter thereof may not be enforced in or by such court.

[The remainder of this page is intentionally left blank.]

 

 

-22-

--------------------------------------------------------------------------------

 

Exhibit A

 

Definitions

 

The following terms, when used in the Plan, have the meanings and are subject to
the provisions set forth below:

“Accounting Rules”:  Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor provision.

“Administrator”: The Compensation Committee, except with respect to such matters
that are not delegated to the Compensation Committee by the Board (whether
pursuant to committee charter or otherwise).  The Compensation Committee (or the
Board, with respect to such matters over which it retains authority under the
Plan or otherwise) may delegate (i) to one or more of its members (or one or
more other members of the Board, including the full Board) such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to grant Awards to the extent permitted by Section 152 or
157(c) of the Delaware General Corporation Law; and (iii) to such Employees or
other persons as it determines such ministerial tasks as it deems
appropriate.  For purposes of the Plan, the term “Administrator” will include
the Board, the Compensation Committee, and the person or persons delegated
authority under the Plan to the extent of such delegation, as applicable.

“Award”: Any or a combination of the following:  

 

(1)

Stock Options.

 

(2)

SARs.  

 

(3)

Restricted Stock.

 

(4)

Unrestricted Stock.

 

(5)

Stock Units, including Restricted Stock Units.

 

(6)

Performance Awards.

 

(7)

Awards (other than Awards described in (1) through (6) above) that are
convertible into or otherwise based on Stock.

“Beneficiary”:  In the event of a Participant’s death, the beneficiary named in
the written designation (in a form acceptable to the Administrator) most
recently filed with the Administrator by the Participant prior to his or her
death and not subsequently revoked, or, if there is no such designated
beneficiary, the executor or administrator of the Participant’s estate.  An
effective beneficiary designation will be treated as having been revoked only
upon receipt by the Administrator, prior to the Participant’s death, of an
instrument of revocation in a form acceptable to the Administrator.

“Board”:  The Board of Directors of the Company.

“Cause”: In the case of any Participant who is party to an offer letter or
employment or severance-benefit agreement that contains a definition of “Cause,”
the definition set forth in such letter or agreement applies with respect to
such Participant for purposes of the Plan for

 

--------------------------------------------------------------------------------

 

so long as such letter or agreement is in effect.  In every other case, “Cause”
means, as determined by the Administrator, (i) the Participant’s willful failure
to substantially perform his or her duties and responsibilities to the Company
or a violation of a material Company policy; (ii) the Participant’s commission
of fraud, embezzlement, any material act or acts of dishonesty, or other willful
misconduct; (iii) the Participant’s unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom the Participant owes an obligation of nondisclosure as a result of his or
her relationship with the Company; or (iv) the Participant’s material breach of
any of his or her obligations under any written agreement or covenant with the
Company.

“Change in Control”:  Any of:

(i)an event in which any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than (a)
the Company, (b) any subsidiary of the Company, (c) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, and (d) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;

(ii)the consummation of the merger or consolidation of the Company with any
other company, other than (a) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation and
(b) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” “beneficially owns”
(with the determination of such “beneficial ownership” on the same basis as set
forth in clause (a) of this definition) securities of the Company or the
surviving entity of such merger or consolidation representing 50% or more of the
combined voting power of the securities of the Company or the surviving entity
of such merger or consolidation; or

(iii)the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, to the extent any amount constituting
“nonqualified deferred compensation” subject to Section 409A would become
payable under an Award by reason of a Change in Control, it shall become payable
only if the event or circumstances constituting the Change in Control would also
constitute a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the Company’s assets, within
the meaning of subsection (a)(2)(A)(v) of Section 409A and the Treasury
Regulations thereunder.

“Code”:  The U.S. Internal Revenue Code of 1986, as from time to time amended
and in effect, or any successor statute as from time to time in effect.

24

--------------------------------------------------------------------------------

 

“Company”:  Vapotherm, Inc., a Delaware corporation.

“Compensation Committee”: The Compensation Committee of the Board.

“Covered Transaction”: Any of (i) a consolidation, merger or similar transaction
or series of related transactions, including a sale or other disposition of
stock, in which the Company is not the surviving corporation or which results in
the acquisition of all or substantially all of the Company’s then-outstanding
common stock by a single person or entity or by a group of persons and/or
entities acting in concert; (ii) a sale or transfer of all or substantially all
the Company’s assets; (iii) a Change in Control; or (iv) a dissolution or
liquidation of the Company.  Where a Covered Transaction involves a tender offer
that is reasonably expected to be followed by a merger described in clause (i)
(as determined by the Administrator), the Covered Transaction will be deemed to
have occurred upon consummation of the tender offer.

“Date of Adoption”:  The earlier of the date the Plan was approved by the
Company’s stockholders or adopted by the Board, as determined by the Committee.

“Director”:  A member of the Board who is not an Employee.

“Disability”:  A condition under which a Participant would be entitled to
long-term disability benefits under the Company’s long-term disability plan in
which the Participant participates.  Notwithstanding the foregoing, in any case
in which a benefit that constitutes or includes “nonqualified deferred
compensation” subject to Section 409A would be payable because the Participant
has a Disability, the term Disability will mean a condition that would
constitute a disability described in Treas. Regs. Section 1.409A-3(i)(4)(i)(A).

“Employee”: Any person who is employed by the Company or any of its
subsidiaries.

“Employment”:  A Participant’s employment or other service relationship with the
Company or any of its subsidiaries.  Employment will be deemed to continue,
unless the Administrator otherwise determines, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to, the Company or any of its subsidiaries.  If a Participant’s
employment or other service relationship is with any subsidiary of the Company
and that entity ceases to be a subsidiary of the Company, the Participant’s
Employment will be deemed to have terminated when the entity ceases to be a
subsidiary of the Company unless the Participant transfers Employment to the
Company or one of its remaining subsidiaries.  Notwithstanding the foregoing, in
construing the provisions of any Award relating to the payment of “nonqualified
deferred compensation” (subject to Section 409A) upon a termination or cessation
of Employment, references to termination or cessation of employment, separation
from service, retirement or similar or correlative terms will be construed to
require a “separation from service” (as that term is defined in Section
1.409A-1(h) of the Treasury Regulations) from the Company and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations.  The Company may, but need not, elect in writing, subject
to the applicable limitations under Section 409A, any of the special elective
rules prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes
of determining whether a “separation from service” has occurred.  Any such
written election will be deemed a part of the Plan.  

“Fair Market Value”:  As of a particular date, (i) the closing price for a share
of Stock reported on the New York Stock Exchange (or any other national
securities exchange on which the Stock is then listed) on that date or, if no
closing price is reported for that date, the

25

--------------------------------------------------------------------------------

 

closing price on the immediately preceding date on which a closing price was
reported or (ii) in the event that the Stock is not traded on a national
securities exchange, the fair market value of a share of Stock determined by the
Administrator consistent with the rules of Section 422 and Section 409A to the
extent applicable.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422.  Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO in the applicable Award
agreement.

“NSO”:  A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.  

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”:  An Award subject to performance-vesting conditions, which
may include Performance Criteria.

“Performance Criteria”:  Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting, or full enjoyment of an Award.  A
Performance Criterion and any targets with respect thereto need not be based
upon an increase, a positive or improved result, or avoidance of loss and may be
applied to a Participant individually, or to a business unit or division of the
Company or to the Company as a whole and may relate to any or any combination of
the following or any other criterion or criteria determined by the Administrator
(measured either absolutely or comparatively (including, without limitation, by
reference to an index or indices or the performance of one or more companies)
and determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof and subject to such adjustments, if any, as the
Administrator specifies):  sales; revenues; assets; expenses; earnings before or
after deduction for all or any portion of interest, taxes, depreciation, or
amortization, whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow; stock price; stockholder return; sales
of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations;
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings; or strategic business criteria, consisting of one or more
objectives based on:  meeting specified market penetration or value added,
product development or introduction (including, without limitation, any clinical
trial accomplishments, regulatory or other filings or approvals, or other
product development milestones), geographic business expansion, cost targets,
cost reductions or savings, customer satisfaction, operating efficiency,
acquisition or retention, employee satisfaction, information technology,
corporate development (including, without limitation, licenses, innovation,
research or establishment of third-party collaborations), manufacturing or
process development, legal compliance or risk reduction, or patent application
or issuance goals. A Performance Criterion may also be based on individual
performance and/or subjective performance criteria.  The Administrator may
provide that one or more of the Performance Criteria applicable to such Award
will be adjusted in a manner to reflect events (for example, but without
limitation, acquisitions or dispositions) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.

26

--------------------------------------------------------------------------------

 

“Plan”:  The Vapotherm, Inc. 2018 Equity Incentive Plan, as from time to time
amended and in effect.

“Prior Plan”:  The Vapotherm, Inc. 2015 Stock Incentive Plan, as amended.

“Restricted Stock”: Stock subject to restrictions requiring that it be
forfeited, redelivered, or offered for sale to the Company if specified
performance or other vesting conditions are not satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the issuance of
Stock or delivery of cash in lieu of Stock is, subject to the satisfaction of
specified performance or other vesting conditions.

“SAR”:  A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
Fair Market Value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code and the regulations thereunder.

“Section 422”: Section 422 of the Code and the regulations thereunder.

“Stock”: Common stock of the Company, par value $0.0001 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to issue Stock or deliver cash measured by the value of Stock in the future.

“Substitute Award”:  An Award issued under the Plan in substitution for one or
more equity awards of an acquired company that are converted, replaced, or
adjusted in connection with the acquisition.

“Unrestricted Stock”:  Stock not subject to any restrictions under the terms of
the Award.

 

27